                                                 -·
                                          USDCSDNY
UNITED STATES DISTRICT COURT              DOCUt,fEl'IT
SOUTHERN DISTRICT OF NEW YORK

 PEDRO SANTIAGO,

                     Petitioner

               -against-                  16 Civ 2979 (LAP)

C. MILLER, as Superintendent of                  ORDER
Great Meadow Correctional
Facility,,

                     Respondent.

LORETTA A. PRESKA, Senior United States District Judge:

      Before the Court is Mr. Santiago's "objection to the

recommendation report" which the Court construes as objections

to Magistrate Judge Moses' Report and Recommendation ("R&R")

[ dkt . no. 1 7] .


      Although it is not crystal clear what Petitioner's

objections to the R&R are, he states "The factual background of

this case are not the true facts of this case.    I could not have

done the thing the state said I did because of my heart.      There

is no record of my being hospital's for 3 days after the

accident the day of my case." [Dkt. no. 20 at p. 1].     He further

states "I ask this court to just look at what I am saying and

look at the First Police Report and ask what happen from the

night of this accident to 8 month later." [ Id. at p. 2] .
     The Court construes Petitioners objection to be that the

verdict was against the weight of the evidence. 1   Judge Moses,

however, correctly determined that that claim had sufficient

evidence to support the verdict and, even if it were not, the

evidence was plainly sufficient (R&R p. 21-23).


     After reviewing the Report and Recommendation, and finding

Judge Moses's analysis to be correct and appropriate upon de

novo review, see Fed. R. Civ. P. 72(b), the Report and

Recommendation is hereby adopted in its entirety.

SO ORDERED.


Dated:    New York, New York
          September /J..,
                        2019

                                ~a~
                               LORETTA A. PRESKA
                               Senior United States District Judge




1 The Court notes that the Magistrate Judge found that Petitioner
failed to exhaust his legal sufficiency claim (R&R p. 20), and,
there is no error in that finding.
